I)ISMISS; Opinion issued October 30, 2012




                                                  in The
                                      Qnitrt uf ;rti1
                            .Fift1i Jhitrict nf rxa at ThtUa
                                           No. 05-11-01249-CV


                      MARl ANN ROSS AND ALL OCCUPANTS, Appellant

                                                     V.

                                  TIMOTHY SH1DELER, Appellee


                           On Appeal from the County Court at Law No. 5
                                       Dallas County, Texas
                               Trial Court Cause No. CC-1i-02720-E


                                 MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Francis and Lang-Miers
                                   Opinion By Chief Justice Wright

         Appellant’s brief is overdue. By order dated July 20,2012, the Court denied appellant’s fourth

extension of time to file a brief. We ordered appellant to file her brief within ten days of the date of the

order, and expressly cautioned appellant that failure to do so might result in dismissal of her appeal. To

date. appellant has not filed her brief or otherwise corresponded with the Court regarding the status of

her brief.

        Accordingly, we dismiss this appeal. See     TEX.   R. App. P. 38.8(a)(1): 42.3(b)(c).


                                                                                        /
                                                                                    /
                                                                          / //
                                                            CAROL ‘(N VRlGHU
                                                            CHIEF JUS F ICE
                                                              /        /
11 1249F.P05
                                         (      :




                               Qtiitrt of :ipia1
                       iftIi Jistrict of cxa at ialla

                                      JUDGMENT
MARl ANN ROSS AND ALL                             Appeal from the County Court at Law No. 5
OCCUPANTS, Appellant                              of Dallas County. Texas. (Tr.Ct.No. CC-li
                                                  02720-E).
No. 05-i l-0l249-CV          V.                   Opinion delivered by Chief Justice Wright.
                                                  Justices Francis and Lang-Miers
TI MOTIIY A. SHID ELER. Appel lee                 participating.


     In accordance with this Court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that appellee Timothy A. Shideler recover his costs of this appeal from appellant
Man Ann Ross and all Occupants.


Judgment entered October 30, 2012.




                                                  (‘.\ROI YN WRE(II-li
                                                  (l lIlI .J 1
                                                             SFI(’l